It appears that this whole case is the outgrowth of an attempt by Wm. Johnston to defeat judgment in a tort suit against him brought for the wrongful death of a minor. See Weeks v. Johnson,85 Fla. 248, 95 So. 670. The conveyancing of property to "beat the law" as was done in this case by William M. Johnston in an effort to prevent the collection of a possible judgment against him for the alleged wrongful death of a child has little to commend itself to the consideration of a court of equity where relief is sought from the transaction. However, since the Chancellor's conscience is satisfied about the matter I see no occasion for reversal in view of the equities as a whole the Chancellor appears to find.
                   ON PETITION FOR REHEARING.